IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ELIZABETH JOY KLINE, AN                                No. 82066
                   INDIVIDUAL,
                                         Appellant,
                                     vs.
                   MACKIE IMPLANT DENTISTRY
                   ASSOCIATES OF LAS VEGAS, P.C., A
                                                                                FILED
                   NEVADA PROFESSIONAL                                          AUG 2 3 2021
                   CORPORATION; NICOLE MACKIE,                                  ELLZABEN A. BROWN
                                                                             CLERK OF SUPRIBWE COURT
                   D.D.S., M.S., AN INDIVIDUAL; AND                         BY 'S
                   NATHAN BAXTER, D.D.S., O.M.F.S.,                               DEPUT=1--

                   AN INDIVIDUAL,
                                         Respondents.

                                        ORDER DISMISSING APPEAL

                              The parties have filed a stipulation to "Dismiss all Respondents
                  with Prejudice." The stipulation is construed as a stipulation to dismiss this
                  appeal and approved as such. NRAP 42(b). This appeal is dismissed. The
                  parties shall bear their own fees and costs.
                              It is so ORDERED.




                                                             Aa„t                   , C.J.



                  cc:   Chief Judge, Eighth Judicial District Court
                        Eighth Judicial District Court, Department 19
                        Stephen E. Haberfeld, Settlement Judge
                        Gibson Lexbury LLP
                        Lauria Tokunaga Gates & Linn, LLP/Las Vegas
                        Lauria Tokunaga Gates & Linn, LLP/Sacramento
                        Lemons, Grundy & Eisenberg
SUPREME COURT           Eighth District Court Clerk
     OF
   NEVADA

01 I947A   40,4